Citation Nr: 0807339	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-02 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for total loss of vision in the right eye due to 
surgery performed at a VA facility in January 2002.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to September 1945 and from April 1951 to June 
1954.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
San Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The veterans claims file is now in 
the jurisdiction of the Albuquerque, New Mexico RO.  In 
November 2007, the Board granted the veteran's 
representative's motion to advance the case on the Board's 
docket due to the appellant's advanced age.  The case was 
previously before the Board in December 2007 when it was 
referred to the Veterans Health Administration (VHA) for an 
advisory medical opinion.

In February 2008, the veteran's representative indicated that 
they were also seeking Special Monthly Compensation for 
blindness resulting from the surgery performed at a VA 
facility in January 2002.  In light of the favorable decision 
below, and since this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran sustained complete loss of vision in the right 
eye that was not reasonably foreseeable as a result of VA 
surgical treatment in January 2002.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 are met for the additional 
disability of total loss of vision in the right eye following 
VA surgery in January 2002.  38 U.S.C.A. §§ 1151, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.361 (2007).   


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  

Inasmuch as the determination below constitutes a full grant 
of the claim, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice content or 
timing is harmless.  

B.	Factual Background

On January 10, 2002, the veteran's uncorrected visual acuity 
in the right eye was 20/70-1, pinhole to 20/70+1.  Diagnoses 
included proliferative diabetic retinopathy of the right eye 
with superior NVE and good regression since November 2001 
panretinal photocoagulation; status post right intraocular 
lens exchange March 2001, ischemic diabetic maculopathy, 
recurrent temporal clinically significant macular edema; 
status post right cataract surgery in July 2000 with 
decreased vision probably due to ischemic maculopathy; 
history of high intraocular pressure with nonspecific visual 
field changes, right greater than left in April 1997; mild 
background diabetic retinopathy status post laser focal 
macular retinopexy in March and May 2001, with recurrent 
clinically significant temporal macular edema.  

VA treatment records reflect the physician discussed with the 
veteran the need for bilateral focal grid laser retinopexies 
and augmentation of right panretinal photocoagulation.  The 
veteran signed two informed consent forms stating that he was 
undergoing panretinal photocoagulation with retrobulbar block 
in his right eye "to prevent vision loss from bleeding 
vessels."  On an informed consent signed at 2:45 p.m., the 
veteran indicated that he understood that the laser would 
further reduce peripheral vision in his right eye.  On an 
informed consent signed at 2:46 p.m., he indicated his 
understanding that the laser surgery would further reduce his 
vision, but that without the laser, "he will lose even more 
vision due to the diabetic blood vessel leakage."  After 
being informed of these risks, the veteran stated that he 
wished to proceed.  

The veteran underwent a retrobulbar injection and pan-retinal 
photocoagulation was applied to the right eye; focal laser 
retinopathy was completed for both maculas.  He had total 
paralysis of the eye after the shot, was treated with an eye 
patch, and was told to remove the eye patch on the morning of 
January 11, 2002.  

On January 12, 2002, the veteran presented to the emergency 
room with complaints of severe eye pain and no vision in the 
right eye for more than 24 hours.  Examination revealed a no-
light perception right eye with severe parabulbar ecchymosis 
and proptosis.  A full lateral canthotomy was performed in 
the emergency room to help relieve the pain and reduce the 
intraocular pressure.  His eye oozed and bled from the 
lateral canthotomy site for 6-7 hours; due to the significant 
blood loss, the lateral canthotomy was closed with a Vicryl 
suture and a temporary tarsorrhaphy was put in place to 
protect the eye from exposure keratitis.  These measures 
stopped the bleeding and the veteran's pain subsided during 
the remainder of his hospital stay.  The right eye maintained 
no light perception and a total afferent papillary defect.  
The diagnosis was orbital compartment syndrome secondary to 
retrobulbar hemorrhage.  He was hospitalized for pain control 
and discharged on January 15, 2002.  

January 18, 2002 and February 1, 2002 VA treatment records 
reveal that the veteran's right eye vision was bare light 
perception; proptosis had improved.  

On February 2004 VA examination, uncorrected and corrected 
visual acuity of the right eye was no light perception.  The 
right pupil showed a two-plus afferent papillary defect.  
Both macula showed scarring, with the right eye scarring 
greater than the left eye.  The right eye showed heavy pan-
retinal photocoagulation scarring.  The diagnoses included 
"blindness of the right eye secondary to orbital compartment 
syndrome.  The patient experienced a retrobulbar hemorrhage 
that caused pressure to rise in the right orbit and 
ultimately led to a central retinal artery occlusion, leading 
to blindness.  The hemorrhage was secondary to retrobulbar 
block applied for pan-retinal photocoagulation."  

In a December 2004 addendum, the VA examiner further stated 
that the "hemorrhage was secondary to retrobulbar block 
applied for panretinal photocoagulation surgery in January 
2002.  The patient's blindness is a result of complications 
from his eye surgery in January 2002."

Textual evidence of record from Eye Specialists of Ohio 
states that "timely laser photocoagulation surgery reduces 
the risk of severe visual loss (visual acuity <5/200) by 90%. 
. . [and] is usually effective in reducing the risk of severe 
visual loss in patients who approach or reach high-risk 
proliferative retinopathy."

In a January 2008 opinion, a VHA ophthalmologist reviewed the 
veteran's claims file.  He noted that the veteran developed a 
retrobulbar hemorrhage after his VA surgery, which is a 
"rare but well known complication of a retrobulbar block."  
He then provided the following responses to the Board's 
questions:

A) Was the additional disability of blindness 
caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing 
the hospital care, medical, or surgical 
treatment, or examination?  No, all procedures 
were the standard procedures a reasonable 
ophthalmologist would recommend.  They were done 
in a timely fashion according to the standard of 
care.

B) Was blindness an event not reasonably 
foreseeable?  [i.e., an event that a reasonable 
health care provider would not have considered to 
be an ordinary risk of the surgery performed?  
Blindness need not have been completely 
unforeseeable or unimaginable, but must be a risk 
that a reasonable health care provider would not 
have considered to be an ordinary risk of the 
surgery performed.]  No, retrobulbar hemorrhage 
is a very uncommon event[.]
He continued by concluding that he did not find any evidence 
that VA providers failed to exercise the degree of care that 
would be expected of a reasonable health care provider or 
that VA furnished the care without the veteran's informed 
consent.  He also did not find that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of the additional disability was an 
event that was not reasonably foreseeable.  "Although the 
intent of any ophthalmic procedure is to stabilize or improve 
vision, there is a risk of visual loss or loss of the eye in 
any invasive procedure that ophthalmologists perform." 

In February 2008 argument, the veteran's representative 
argued that the VHA opinion is contradictory as it 
essentially states that the retrobulbar hemorrhage was a rare 
event, but then concludes that there was no evidence that the 
retrobulbar hemorrhage was not reasonably foreseeable.  The 
representative additionally argued that the informed consents 
the veteran signed did not expressly include blindness as a 
risk, but instead indicated that the procedure was necessary 
to prevent blindness.  Hence, he does not believe the veteran 
was adequately informed of the risk that he could have been 
blinded.

C.	Legal Criteria and Analysis

When a veteran suffers additional disability as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

For claims filed on or after October 1, 1997, as here, the 
veteran must show that the VA treatment in question resulted 
in additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.
To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately prior to the 
beginning of medical or surgical treatment to the veteran's 
condition after such care has ceased.  38 C.F.R. § 3.361(b).

To establish actual causation, the evidence must show that 
the hospital care, medical or surgical treatment, resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c).

To establish that fault on the part of VA caused the 
additional disability, it must be shown that VA hospital 
care, medical or surgical treatment or examination caused the 
veteran's additional disability and that VA failed to 
exercise the degree of care expected of a reasonable health 
care provider, or furnished the hospital care, medical 
treatment, or surgery, without the veteran's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32.  Minor deviations 
from these requirements that are immaterial under the 
circumstances of the case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).  
Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is to be determined based on what a reasonable health care 
provider would have seen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health-care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health-care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner must explain in a language 
understandable to the patient the nature of a proposed 
procedure of treatment; the expected benefits; reasonably 
foreseeable associated risks, complications or side effects; 
reasonable and available alternatives; and anticipated 
results if nothing is done.  38 C.F.R. § 17.32.

The evidence shows the veteran has additional disability due 
to the surgery in question, as his uncorrected vision went 
from 20/70-1 prior to the surgery to bare light perception 
immediately after the surgery.  

The February 2004 VA examiner indicated that the veteran's 
blindness resulted from the retrobulbar hemorrhage that was a 
complication of the January 2002 surgery.  The January 2008 
VHA opinion is contradictory in its conclusions, as the 
specialist first opines that retrobulbar hemorrhage is a rare 
and uncommon event, implying that it was an unforeseeable 
event, but then concludes that the proximate cause of his 
blindness was an event that was reasonably foreseeable.  
Additionally, he states that while retrobulbar hemorrhage is 
rare, it is a "well known complication of a retrobulbar 
block."  Hence, the Board finds that the evidence is in 
equipoise regarding whether retrobulbar hemorrhage and 
resulting blindness were unforeseeable consequences of the 
January 2002 surgery.  Resolving reasonable doubt in the 
veteran's favor, as is required in such a situation, the 
Board concludes that the total loss of vision in the right 
eye was an unforeseeable consequence of the January 2002 
surgery. 

It is notable that even if blindness had been a foreseeable 
consequence of the retrobulbar block, the evidence shows that 
the veteran was not adequately informed that it was a 
potential risk of the surgery.  One informed consent form 
indicated that the laser would further reduce the peripheral 
vision in his right eye; a second informed consent said while 
the laser would further reduce vision in the right eye, he 
would lose even more vision because of diabetic blood vessel 
leakage.  Hence, while the veteran was made aware that he may 
have lost some peripheral vision because of the surgery, he 
was also told that the surgery would ultimately be better for 
his vision (and not that total blindness might possibly 
result).  Informed consent must include explanation of the 
reasonably foreseeable associated risks, complications, or 
side effects.  38 C.F.R. § 17.32(c).  If blindness was indeed 
a foreseeable risk, the record shows the veteran was not 
informed of this risk and the informed consent would not have 
substantially complied with § 17.32.  
Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board finds that the criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1151 for the 
additional disability of total loss of vision in the right 
eye are met.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
total loss of vision in the right eye due to surgery 
performed at a VA facility in January 2002 is granted. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


